
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1711
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Watson submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Commemorating the eminently successful
		  performance and record of excellence of Barbara A. McKinzie, immediate past
		  international president of the Alpha Kappa Alpha Sorority,
		  Inc.
	
	
		Whereas Barbara A. McKinzie has proven to be an extremely
			 successful president of Alpha Kappa Alpha Sorority (AKA);
		Whereas inspired by the AKA ESP theme of Economics,
			 Service and Partnerships, the last 4 years have been marked by
			 achievements and milestones that are unparalleled in the 102-year history of
			 the organization;
		Whereas the ESP narrative chronicles international
			 president McKinzie’s triumphant 4 years;
		Whereas under her leadership, Alpha Kappa Alpha has been:
			 E for effective;
		Whereas AKA served more than 17,000,000 individuals
			 worldwide through ESP programs from 2006 to 2010 and it has also logged over
			 1,500,000 volunteer hours executing the ESP program over the past 3
			 years;
		Whereas AKA has been entrepreneurial by launching a
			 multitude of programs and activities directed at building a strong foundation
			 for women in business and those women aspiring to be entrepreneurs, and the
			 information and insights provided under these programs and activities has
			 resulted in over 400 formerly emerging entrepreneurs opening their own firms
			 and becoming employers;
		Whereas AKA instituted the On Top of the
			 Game, a youth business plan competition to support the development of
			 youth entrepreneurs in 9th through 12th grades;
		Whereas for their achievement, regional and national
			 winners received monetary awards to reinvest in their businesses;
		Whereas AKA has been environmentally conscious by
			 transforming a rundown park in Anchorage, Alaska, into a beautiful park by
			 planting flowers, removing weeds and other environmental toxins, and leaving
			 AKA’s environmental signature on the area;
		Whereas all totaled, members of AKA volunteered over 1,000
			 hours of hands-on beautification activities amounting to over $18,000 of
			 donated work in July 2009;
		Whereas AKA has been economically forward thinking by
			 carrying out an exemplary service program that recognized economic empowerment
			 as the key to the success of the Black community and other people of
			 color;
		Whereas the focus of AKA on all issues economic—Economic
			 Awareness, Economic Sufficiency and Economic Empowerment resulted in programs
			 that have pumped more than $23,000,000 into the local communities throughout
			 the globe;
		Whereas AKA sponsored forums and discussions on economic
			 issues that increased economic literacy and economic growth, improved living
			 standards, fostered health consciousness, and led to implementation of programs
			 to make individuals and communities more economically viable by adopting
			 families to increase their viability and economic growth;
		Whereas AKA instituted a series of systematic
			 administrative and financial reforms that enabled the sorority to eliminate a
			 $1,200,000 Federal tax liability and return the organization to sound financial
			 footing;
		Whereas AKA has served as educational guardians by
			 launching the Undergraduate Signature Program: Economic Educational Advancement
			 through Technology on 10 beta site college campuses worldwide where residents
			 were taught technology skills, which all 300 undergraduate chapters
			 implemented;
		Whereas AKA initiated ABCs for HBCUs (Advocates for Black
			 Colleges), which resulted in more than $650,000 distributed to Black colleges
			 and strengthened Alpha Kappa Alpha’s long-standing position as a board member
			 of the United Negro College Fund;
		Whereas AKA made an historic $1,000,000 donation to Howard
			 University;
		Whereas under the McKinzie Administration, Alpha Kappa
			 Alpha Sorority members have been spectacular achievers through
			 the establishment of its position as a global influence when the United
			 Nations’ Economic and Social Council (ECOSOC) granted AKA special consultative
			 status;
		Whereas AKA was inducted into the Guinness Book of World
			 Records for the largest ever sit down dinner in the history of conventions
			 worldwide, when 16,206 members dined at the Walter E. Washington Convention
			 Center during the Centennial Celebration;
		Whereas AKA has served as a servant to services nationally
			 by donating and helping to build Habitat for Humanity Homes for 2 families
			 displaced by Katrina from New Orleans and Gulfport, Mississippi, and in so
			 doing, performed 1,150 hours of construction work and, in July 2007, became the
			 first organization of its kind to make such a donation;
		Whereas AKA distributed food to more than 400 New Orleans
			 families in one day through a partnership with Feed the Children;
		Whereas AKA fanned out to communities worldwide as part of
			 President Barack Obama and the First Lady’s Day of National Service;
		Whereas AKA has served as servants to service on a global
			 level by cementing a $500,000 partnership with Liberian President and AKA
			 member Ellen Johnson Sirleaf to build the Omega Market Village that will
			 provide financial and other support for the empowerment of Liberian women
			 market traders and to help restore their livelihood as they recover from 14
			 years of civil war;
		Whereas AKA has served as strong guardians of the sorority
			 by assuring that all chapters are in compliance with the rules and regulations
			 of the organization through an extensive evaluation of each chapter;
		Whereas AKA revamped the Membership Intake Process as a
			 way to institutionalize the sorority’s value system and reduce
			 inactivity;
		Whereas AKA increased the membership 15 percent, doubled
			 the sorority’s revenue, and pursued a professional investment strategy that
			 beat market performance that helped increase the organization’s assets by
			 $8,000,000;
		Whereas AKA created a communications arm that blitzed the
			 media with news about the organization and generated over $2,000,000 in free
			 exposure including global coverage that elevated AKA’s brand and cemented its
			 position and stature as one of the world’s foremost service
			 organizations;
		Whereas under McKinzie’s inspired leadership, Alpha Kappa
			 Alpha members have been philanthropists;
		Whereas AKA members and chapters donated over $130,000 to
			 CARE’s Haiti Disaster Fund;
		Whereas AKA stepped up and contributed during crises that
			 upended members and citizens including the raging fires in California, the
			 floods in Texas, and the oil spill on the Gulf Coast;
		Whereas AKA contributed over $500,000 to Alpha Phi Alpha’s
			 Memorial to Dr. Martin Luther King, Jr.;
		Whereas as partners, AKA collaborated with Africare to
			 focus on challenges confronting the continent of Africa, Chase Bank to create
			 homeownership opportunities for members, Loop21 to gauge the 2010 State of
			 Black America, and many more;
		Whereas AKA served as proactivists when AKA coordinated a
			 formidable voter registration and education campaign whose reach extended to
			 hard-to-penetrate areas and to formerly apathetic citizens;
		Whereas this all-out offensive resulted in record numbers
			 of citizens joining the voter rolls, becoming more politically empowered, and
			 casting their vote in the historic 2008 election;
		Whereas AKA spearheaded and led a March to the Capitol
			 steps in a massive show of solidarity by Black Greek organizations;
		Whereas the Unity March culminated in the presentation of
			 a Unity Resolution that was presented to House Speaker Nancy Pelosi;
		Whereas AKA spoke out against injustice and in support of
			 equality wherever it occurred including Don Imus’ comments about the Rutgers
			 women’s basketball team, the Jena Six, and global hunger;
		Whereas as preservers of Alpha Kappa Alpha’s Legacy, AKA
			 instituted a program to preserve, maintain, and protect Alpha Kappa Alpha’s
			 legacy by continually collecting and storing documents and maintaining them at
			 Howard University’s Moorland Spingarn Collection;
		Whereas the AKA Collection includes the digitized Ivy
			 Leaf, AKA’s official magazine, mementoes, letters, papers, documents,
			 photographs and other memorabilia that captures the 102-year-old legacy of AKA
			 and serves as a repository for researchers and others interested in the
			 comprehensive history of Alpha Kappa Alpha Sorority;
		Whereas AKA donated the Centennial Traveling Exhibit to
			 the Washington Historical Society (valued at $450,000), and produced
			 documentary films celebrating 100 years of sisterhood and service;
		Whereas AKA acted as protectors and mounted a variety of
			 initiatives to protect, uplift and inspire women and girls Nationwide and
			 worldwide, including on the continent of Africa; and
		Whereas AKA has been progressive in implementing a
			 best in class leadership development program that created a core
			 of highly knowledgeable and qualified members to lead the nation and world as
			 problem solvers and service providers during the challenging times that lie
			 ahead: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)acknowledges the leadership of immediate
			 past international president Barbara Mckinzie of the Alpha Kappa Alpha
			 Sorority, Inc., and her efforts on behalf of the sorority to fulfill its motto
			 of service to all mankind;
			(2)salutes the efforts of the Alpha Kappa
			 Alpha Sorority, Inc., on a domestic and international level; and
			(3)recognizes the
			 significance of Alpha Kappa Sorority, Inc., as an organization that continues
			 to make a global impact worldwide.
			
